DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/03/2021 has been entered.
Status of Claims
Claims 3-6 and 8 are cancelled. Claims 1, 9 and 17 are independent claims. claims 1 is amended. Claims 9-20 are withdrawn. Claims 1, 2 and 7 are currently examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites "at temperatures beginning at 150 degrees Celsius", which is not disclosed in the specification as originally filed. Specifically, nowhere in the originally fled specification describes a process of “diluting the deposition source gas with a dilution gas including at least one of H2, HCl, Cl2 and Ar with a gas ratio of the dilution gas to the source gas ranging from 5 to 1000 at temperatures beginning at 150 degrees Celsius.” Claims 2 and 7 are rejected because they depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation "the deposition source gas".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivoththaman et al (US 20080000521 A1, “Sivoththaman"),
Regarding claim 1, Sivoththaman (entire document) teaches an epitaxy method, comprising providing an exposed crystalline region of a crystalline silicon substrate (0046, 0048 and 0083, 0094); and epitaxially depositing silicon on the substrate material to provide epitaxial silicon in direct contact with the crystalline silicon substrate using a low temperature process wherein a deposition temperature is less than 450 ºC or between 150 and 200 centigrade (0047-0049 and 0053-0054), by introducing an n-type dopant with an n-type dopant gas (phosphine PH3) comprising phosphorus to silane (0050) (apparently having a ratio of dopant gas to silane), diluting the silane with a dilution gas H2 for an n-doped Si film epitaxial growth process (at the deposition prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 I). 
Sivoththaman teaches a gas ratio of dopant source PH3 to the silicon source gas SiH4 and a gas ratio of the dilution gas H2 to the silicon source gas SiH4 as addressed above, but does not explicitly teach the instantly claimed the gas ratio of dopant source PH3 to the silicon source gas SiH4 ranging from 5 to 8, and the gas ratio dilution gas H2 to silicon source gas SiH4 of 5 to 1000. However Sivoththaman (abstract, 0015, 0050, 0051, 0053, and claim 1) teaches that in the process of the deposition, the amount of H2 (dilution gas) affects the crystallinity of the deposited layer, the dopant amount affects the conductivity of the deposited layer, thus the parameters during the deposition process should be properly controlled and appropriately selected, e.g., the ratio of hydrogen to silane and the ratio of phosphine to silane in the deposition process are result effect variable, and Sivoththaman has provided sufficient guidance to allow one ordinary skill in the art to vary/optimize the ratio of phosphine to silane and the ratio of dilution gas H2 to the source gas SiH4. Thus it would have been obvious that one of ordinary skill in the art at the time of invention would have modified/optimized the ratios in Sivoththaman, and obtained various gas ratios including the instantly claimed the ratio of dopant (phosphine) to silane of 5 to 8, and the ratio of the dilution gas to the source gas of 5 to 1000, in order to control the layer crystallinity of the deposited silicon layer, which has desired conductivity or resistance, by conducting routine experimentation of a result effective variable. MPEP 2144.05 (II) (A-B). Furthermore, it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Sivoththaman teaches a similar epitaxy method as instantly claimed as addressed above, “providing facetted epitaxial silicon in direct contact with the crystalline silicon substrate” is reasonably expected because a similar process/method is expected to produce similar results/effects. It is well established that a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Regarding claim 2, Sivoththaman teaches that the silicon epitaxial deposition includes a radio frequency (RF) PECVD process (0046-0052).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sivoththaman as applied to claim 1 above, or in the alternative, being unpatentable over Sivoththaman in view of Bauer et al (US 20060234504 A1, “Bauer”).
Regarding claim7, Sivoththaman teaches that the dopant atoms are selected from the group comprising phosphorous and boron (claim 15).; “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will 
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8486797 B1 (‘797) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘797 is that the instant application claims recites a specific ratio of dopant gas to forming gas. However Bauer teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified ‘797/Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 11, 15-16 and 17 of U.S. Patent No. 8642378 B1 (‘378) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue the claims of ‘378 teach all of the instantly claimed limitations except a specific ratio of dopant gas to forming gas. However Bauer further teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly claimed “ratio of from 5 to 8” in order to provide desired conductivity of crystalline silicon having improved surface quality, by conducting routine experimentation of a result effective variable. See MPEP 2144.05 (II) (A-B). Furthermore it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9231146 (‘146) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘146 claims requires a specific gas ratio. However, Bauer teaches that the flow rates of the dopant gas and the silicon containing precursor are variable and controllable in order to provide desired conductivity of crystalline silicon having an improved surface quality (Bauer 0011, 0086-0090, 0120, 0125, 0151, claims 9, 10 and 15). Therefore, it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Bauer, and obtained various flow rates and ratios of n-type dopant to silicon precursor including the instantly In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10011920 (‘920) in view of Bauer et al (US 20060234504 A1, “Bauer”). Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the instant claims and the ‘920 claims is that the ‘920 teaches a III-V substrate material, and instant application claims a silicon substrate. However it is known in the art that III-V material is used as a substrate for epitaxially growing silicon film as taught by Bauer (0059-0061). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified ‘146 per teachings of Bauer in order to provide suitable substrate materials for epitaxially growing semiconductor films. Further, it is well-established that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Also see MPEP 2144.07. 
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive, because the arguments do not apply to the new combination of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dip et al (US 20070042569 A1, “Dip”) teaches an epitaxy method .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714